     Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
YASEEN TRAYNOR, on behalf of himself and :
all others similarly situated,                                         :
                                                                       :
                               Plaintiffs,                             :
                                                                       :   CLASS ACTION COMPLAINT
          v.                                                           :             AND
                                                                       :    DEMAND FOR JURY TRIAL
THE GOULET PEN COMPANY, LLC,                                           :
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                INTRODUCTION
1.        Plaintiff YASEEN TRAYNOR, on behalf of himself and others similarly situated,

          asserts the following claims against Defendant THE GOULET PEN COMPANY,

          LLC as follows.

2.        Plaintiff is a visually-impaired and legally blind person who requires screen-

          reading software to read website content using his computer. Plaintiff uses the

          terms “blind” or “visually-impaired” to refer to all people with visual impairments

          who meet the legal definition of blindness in that they have a visual acuity with

          correction of less than or equal to 20 x 200. Some blind people who meet this

          definition have limited vision. Others have no vision.

3.        Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in

          the United States are visually impaired, including 2.0 million who are blind, and

          according to the American Foundation for the Blind’s 2015 report, approximately

          400,000 visually-impaired persons live in the State of New York.




                                                          -1-
     Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 2 of 26



4.      Plaintiff brings this civil rights action against Defendant for its failure to design,

        construct, maintain, and operate its website to be fully accessible to and

        independently usable by Plaintiff and other blind or visually-impaired people.

        Defendant’s denial of full and equal access to its website, and therefore denial of

        its goods and services offered thereby, is a violation of Plaintiff’s rights under the

        Americans with Disabilities Act (“ADA”).

5.      Because    Defendant’s    website,    www.gouletpens.com       (the   “Website”    or

        “Defendant’s website”), is not equally accessible to blind and visually-impaired

        consumers, it violates the ADA. Plaintiff seeks a permanent injunction to cause a

        change in Defendant’s corporate policies, practices, and procedures so that

        Defendant’s website will become and remain accessible to blind and visually-

        impaired consumers.

                              JURISDICTION AND VENUE
6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331

        and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

        U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

        New York State Human Rights Law, N.Y. Exec. Law Article 15, (“NYSHRL”)

        and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.,

        (“NYCHRL”) claims.

8.      Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because

        Defendant conducts and continues to conduct a substantial and significant amount

        of business in this District, and a substantial portion of the conduct complained of




                                             -2-
     Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 3 of 26



        herein occurred in this District because Plaintiff attempted to utilize, on a number

        of occasions, the subject Website within this Judicial District.

9.      Defendant is subject to personal jurisdiction in this District. Defendant has been

        and is committing the acts or omissions alleged herein in the Southern District of

        New York that caused injury, and violated rights the ADA prescribes to Plaintiff

        and to other blind and other visually-impaired consumers. A substantial part of

        the acts and omissions giving rise to Plaintiff’s claims occurred in this District: on

        several separate occasions, Plaintiff has been denied the full use and enjoyment of

        the facilities, goods and services offered to the general public, on Defendant’s

        Website in New York County. These access barriers that Plaintiff encountered

        have caused a denial of Plaintiff’s full and equal access multiple times in the past,

        and now deter Plaintiff on a regular basis from accessing the Defendant’s Website

        in the future.

10.     This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§

        2201 and 2202.

                                      THE PARTIES
11.     Plaintiff YASEEN TRAYNOR, at all relevant times, is a resident of Bronx, New

        York. Plaintiff is a blind, visually-impaired handicapped person and a member of

        a protected class of individuals under the ADA, under 42 U.S.C. § 12102(1)-(2),

        and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.,

        the NYSHRL and NYCHRL.

12.     Defendant is and was at all relevant times a Virginia Corporation doing business

        in New York.




                                             -3-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 4 of 26



13.   Defendant’s Website, and its facilities, goods, and services offered thereupon, is

      a public accommodation within the definition of Title III of the ADA, 42 U.S.C. §

      12181(7).

                               NATURE OF ACTION
14.   The Internet has become a significant source of information, a portal, and a tool

      for conducting business, doing everyday activities such as shopping, learning,

      banking, researching, as well as many other activities for sighted, blind and

      visually-impaired persons alike.

15.   In today’s tech-savvy world, blind and visually-impaired people have the ability

      to access websites using keyboards in conjunction with screen access software

      that vocalizes the visual information found on a computer screen or displays the

      content on a refreshable Braille display. This technology is known as screen-

      reading software. Screen-reading software is currently the only method a blind or

      visually-impaired person may independently access the internet. Unless websites

      are designed to be read by screen-reading software, blind and visually-impaired

      persons are unable to fully access websites, and the information, products, goods

      and contained thereon.

16.   Blind and visually-impaired users of Windows operating system-enabled

      computers and devices have several screen reading software programs available to

      them. Some of these programs are available for purchase and other programs are

      available without the user having to purchase the program separately. Job Access

      With Speech, otherwise known as “JAWS” is currently the most popular,

      separately purchased and downloaded screen-reading software program available

      for a Windows computer.


                                         -4-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 5 of 26



17.   For screen-reading software to function, the information on a website must be

      capable of being rendered into text. If the website content is not capable of being

      rendered into text, the blind or visually-impaired user is unable to access the same

      content available to sighted users.

18.   The international website standards organization, the World Wide Web

      Consortium, known throughout the world as W3C, has published version 2.0 of

      the Web Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-

      established guidelines for making websites accessible to blind and visually-

      impaired people. These guidelines are universally followed by most large

      business entities and government agencies to ensure their websites are accessible.

19.   Non-compliant websites pose common access barriers to blind and visually-

      impaired persons. Common barriers encountered by blind and visually impaired

      persons include, but are not limited to, the following:

         a. A text equivalent for every non-text element is not provided;

         b. Title frames with text are not provided for identification and navigation;

         c. Equivalent text is not provided when using scripts;

         d. Forms with the same information and functionality as for sighted persons

             are not provided;

         e. Information about the meaning and structure of content is not conveyed by

             more than the visual presentation of content;

         f. Text cannot be resized without assistive technology up to 200% without

             losing content or functionality;




                                            -5-
Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 6 of 26



      g. If the content enforces a time limit, the user is not able to extend, adjust or

         disable it;

      h. Web pages do not have titles that describe the topic or purpose;

      i. The purpose of each link cannot be determined from the link text alone or

         from the link text and its programmatically determined link context;

      j. One or more keyboard operable user interface lacks a mode of operation

         where the keyboard focus indicator is discernible;

      k. The    default    human    language    of   each    web    page   cannot    be

         programmatically determined;

      l. When a component receives focus, it may initiate a change in context;

      m. Changing the setting of a user interface component may automatically

         cause a change of context where the user has not been advised before

         using the component;

      n. Labels or instructions are not provided when content requires user input,

         which include captcha prompts that require the user to verify that he or she

         is not a robot;

      o. In content which is implemented by using markup languages, elements do

         not have complete start and end tags, elements are not nested according to

         their specifications, elements may contain duplicate attributes, and/or any

         IDs are not unique;

      p. Inaccessible Portable Document Format (PDFs); and,

      q. The name and role of all User Interface elements cannot be

         programmatically determined; items that can be set by the user cannot be




                                       -6-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 7 of 26



              programmatically set; and/or notification of changes to these items is not

              available to user agents, including assistive technology.

                               STATEMENT OF FACTS
Defendant’s Barriers on Its Website

20.    Defendant is a pen company that operates www.gouletpens.com (its “Website”),

       offering features which should allow all consumers to access the goods and

       services and which Defendant ensures the delivery of such goods throughout the

       United States, including New York State.

21.    Defendant operates and distributes its products throughout the United States,

       including New York.

22.    Defendant’s Website provides consumers with access to an array of goods and

       services, including the ability to browse products for purchase, including various

       types of pen products, find information on obtaining gift cards and promotions,

       among other things.

23.    Defendant offers the commercial website, www.gouletpens.com, to the public.

       The website offers features which should allow all consumers to access the goods

       and services whereby Defendant allows for the delivery of those ordered goods to

       consumers throughout the United States, including New York State. The goods

       and services offered by Defendant include but are not limited to the following: the

       ability to browse products for purchase, including various types of pen products,

       find information on obtaining gift cards and promotions, among other things.

24.    It is, upon information and belief, Defendant’s policy and practice to deny

       Plaintiff, along with other blind or visually-impaired users, access to Defendant’s

       website, and to therefore specifically deny the goods and services that are offered


                                           -7-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 8 of 26



      to the general public. Due to Defendant’s failure and refusal to remove access

      barriers to its website, Plaintiff and visually-impaired persons have been and are

      still being denied equal access to Defendant’s Website, and the numerous goods

      and services and benefits offered to the public through the Website.

25.   Plaintiff is a visually-impaired and legally blind person, who cannot use a

      computer without the assistance of screen-reading software. Plaintiff is, however,

      a proficient JAWS screen-reader user and uses it to access the Internet. Plaintiff

      has visited the Website on separate occasions using the JAWS screen-reader.

26.   During Plaintiff’s visits to the Website, the last occurring in March 2019, Plaintiff

      encountered multiple access barriers that denied Plaintiff full and equal access to

      the facilities, goods and services offered to the public and made available to the

      public; and that denied Plaintiff the full enjoyment of the facilities, goods and

      services of the Website, by being unable to learn more information, the ability to

      browse products for purchase, including various types of pen products, find

      information on obtaining gift cards and promotions, among other things.

27.   While attempting to navigate the Website, Plaintiff encountered multiple

      accessibility barriers for blind or visually-impaired people that include, but are not

      limited to, the following:

         a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is an

             invisible code embedded beneath a graphical image on a website. Web

             accessibility requires that alt-text be coded with each picture so that

             screen-reading software can speak the alt-text where a sighted user sees

             pictures, which includes captcha prompts. Alt-text does not change the




                                           -8-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 9 of 26



             visual presentation, but instead a text box shows when the mouse moves

             over the picture. The lack of alt-text on these graphics prevents screen

             readers from accurately vocalizing a description of the graphics. As a

             result, visually-impaired prospective customers are unable to determine

             what is on the website, browse available products, find information on

             promotions and related goods and services available online.

          b. Empty Links That Contain No Text causing the function or purpose of

             the link to not be presented to the user. This can introduce confusion for

             keyboard and screen-reader users;

          c. Redundant Links where adjacent links go to the same URL address

             which results in additional navigation and repetition for keyboard and

             screen-reader users; and

          d. Linked Images Missing Alt-text, which causes problems if an image

             within a link contains no text and that image does not provide alt-text. A

             screen reader then has no content to present the user as to the function of

             the link, including information contained in PDFs.

Defendant Must Remove Barriers To Its Website

28.   Due to the inaccessibility of Defendant’s Website, blind and visually-impaired

      customers such as Plaintiff, who need screen-readers, cannot fully and equally use

      or enjoy the facilities, products, and services Defendant offers to the public on its

      Website. The access barriers Plaintiff encountered have caused a denial of

      Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular

      basis from visiting the Website, presently and in the future.




                                           -9-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 10 of 26



29.   These access barriers on Defendant’s Website have deterred Plaintiff from

      learning about those available products and enjoying them equal to sighted

      individuals.

30.   If the Website was equally accessible to all, Plaintiff could independently

      navigate the Website and complete a desired transaction as sighted individuals do.

31.   Through his attempts to use the Website, Plaintiff has actual knowledge of the

      access barriers that make these services inaccessible and independently unusable

      by blind and visually-impaired people.

32.   Because simple compliance with the WCAG 2.0 Guidelines would provide

      Plaintiff and other visually-impaired consumers with equal access to the Website,

      Plaintiff alleges that Defendant has engaged in acts of intentional discrimination,

      including but not limited to the following policies or practices:

         a. Constructing and maintaining a website that is inaccessible to visually-

                impaired individuals, including Plaintiff;

         b. Failure to construct and maintain a website that is sufficiently intuitive so as

                to be equally accessible to visually-impaired individuals, including Plaintiff;

                and,

         c. Failing to take actions to correct these access barriers in the face of

                substantial harm and discrimination to blind and visually-impaired

                consumers, such as Plaintiff, as a member of a protected class.

33.   Defendant therefore uses standards, criteria or methods of administration that have

      the effect of discriminating or perpetuating the discrimination of others, as alleged

      herein.




                                            -10-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 11 of 26



34.   The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this

      action. In relevant part, the ADA requires:

      In the case of violations of . . . this title, injunctive relief shall include an order to
      alter facilities to make such facilities readily accessible to and usable by
      individuals with disabilities . . . Where appropriate, injunctive relief shall also
      include requiring the . . . modification of a policy . . .

      42 U.S.C. § 12188(a)(2).

35.   Because Defendant’s Website have never been equally accessible, and because

      Defendant lacks a corporate policy that is reasonably calculated to cause its

      Website to become and remain accessible, Plaintiff invokes 42 U.S.C. §

      12188(a)(2) and seeks a permanent injunction requiring Defendant to retain a

      qualified consultant acceptable to Plaintiff (“Agreed Upon Consultant”) to assist

      Defendant to comply with WCAG 2.0 guidelines for Defendant’s Website.

      Plaintiff seeks that this permanent injunction requires Defendant to cooperate with

      the Agreed Upon Consultant to:

          a. Train Defendant’s employees and agents who develop the Website on

              accessibility compliance under the WCAG 2.0 guidelines;

          b. Regularly check the accessibility of the Website under the WCAG 2.0

              guidelines;

          c. Regularly test user accessibility by blind or vision-impaired persons to

              ensure that Defendant’s Website complies under the WCAG 2.0

              guidelines; and,

          d. Develop an accessibility policy that is clearly disclosed on Defendant’s

              Websites, with contact information for users to report accessibility-related

              problems.



                                            -11-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 12 of 26



36.   If the Website was accessible, Plaintiff and similarly situated blind and visually-

      impaired people could independently view service items, shop for and otherwise

      research related goods and services available via the Website.

37.   Although Defendant may currently have centralized policies regarding

      maintaining and operating its Website, Defendant lacks a plan and policy

      reasonably calculated to make them fully and equally accessible to, and

      independently usable by, blind and other visually-impaired consumers.

38.   Defendant has, upon information and belief, invested substantial sums in

      developing and maintaining their Website and has generated significant revenue

      from the Website. These amounts are far greater than the associated cost of

      making their Website equally accessible to visually impaired customers.

39.   Without injunctive relief, Plaintiff and other visually-impaired consumers will

      continue to be unable to independently use the Website, violating their rights.

                          CLASS ACTION ALLEGATIONS
40.   Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a

      nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

      individuals in the United States who have attempted to access Defendant’s Website

      and as a result have been denied access to the equal enjoyment of goods and

      services, during the relevant statutory period.

41.   Plaintiff, on behalf of himself and all others similarly situated, seeks certify a New

      York State subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

      individuals in the State of New York who have attempted to access Defendant’s

      Website and as a result have been denied access to the equal enjoyment of those

      services, during the relevant statutory period.


                                          -12-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 13 of 26



42.   Plaintiff, on behalf of himself and all others similarly situated, seeks certify a New

      York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

      individuals in the City of New York who have attempted to access Defendant’s

      Website and as a result have been denied access to the equal enjoyment of goods and

      services offered, during the relevant statutory period.

43.   Common questions of law and fact exist amongst Class, including:

         a. Whether Defendant’s Website is a “public accommodation” under the

             ADA;

         b. Whether Defendant’s Website is a “place or provider of public

             accommodation” under the NYSHRL or NYCHRL;

         c. Whether Defendant’s Website denies the full and equal enjoyment of its

             products, services, facilities, privileges, advantages, or accommodations to

             people with visual disabilities, violating the ADA; and

         d. Whether Defendant’s Website denies the full and equal enjoyment of its

             products, services, facilities, privileges, advantages, or accommodations to

             people with visual disabilities, violating the NYSHRL or NYCHRL.

44.   Plaintiff’s claims are typical of the Class. The Class, similarly to the Plaintiff, are

      severely visually impaired or otherwise blind, and claim that Defendant has

      violated the ADA, NYSYRHL or NYCHRL by failing to update or remove access

      barriers on its Website so either can be independently accessible to the Class.

45.   Plaintiff will fairly and adequately represent and protect the interests of the Class

      Members because Plaintiff has retained and is represented by counsel competent

      and experienced in complex class action litigation, and because Plaintiff has no




                                           -13-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 14 of 26



      interests antagonistic to the Class Members. Class certification of the claims is

      appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused

      to act on grounds generally applicable to the Class, making appropriate both

      declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.

46.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

      because fact and legal questions common to Class Members predominate over

      questions affecting only individual Class Members, and because a class action is

      superior to other available methods for the fair and efficient adjudication of this

      litigation.

47.   Judicial economy will be served by maintaining this lawsuit as a class action in

      that it is likely to avoid the burden that would be otherwise placed upon the

      judicial system by the filing of numerous similar suits by people with visual

      disabilities throughout the United States.

                         FIRST CAUSE OF ACTION
                VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
48.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges

      every allegation of the preceding paragraphs as if fully set forth herein.

49.   Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

      No individual shall be discriminated against on the basis of disability in the full
      and equal enjoyment of the goods, services, facilities, privileges, advantages, or
      accommodations of any place of public accommodation by any person who owns,
      leases (or leases to), or operates a place of public accommodation.

      42 U.S.C. § 12182(a).

50.   Defendant’s Website is a public accommodation within the definition of Title III

      of the ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the

      general public, and as such, must be equally accessible to all potential consumers.


                                          -14-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 15 of 26



51.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

      deny individuals with disabilities the opportunity to participate in or benefit from

      the products, services, facilities, privileges, advantages, or accommodations of an

      entity. 42 U.S.C. § 12182(b)(1)(A)(i).

52.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

      deny individuals with disabilities an opportunity to participate in or benefit from

      the products, services, facilities, privileges, advantages, or accommodation, which

      is equal to the opportunities afforded to other individuals. 42 U.S.C. §

      12182(b)(1)(A)(ii).

53.   Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

      includes, among other things:

      [A] failure to make reasonable modifications in policies, practices, or procedures,
      when such modifications are necessary to afford such goods, services, facilities,
      privileges, advantages, or accommodations to individuals with disabilities, unless
      the entity can demonstrate that making such modifications would fundamentally
      alter the nature of such goods, services, facilities, privileges, advantages or
      accommodations; and a failure to take such steps as may be necessary to ensure
      that no individual with a disability is excluded, denied services, segregated or
      otherwise treated differently than other individuals because of the absence of
      auxiliary aids and services, unless the entity can demonstrate that taking such
      steps would fundamentally alter the nature of the good, service, facility, privilege,
      advantage, or accommodation being offered or would result in an undue burden.

      42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

54.   The acts alleged herein constitute violations of Title III of the ADA, and the

      regulations promulgated thereunder. Plaintiff, who is a member of a protected

      class of persons under the ADA, has a physical disability that substantially limits

      the major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-

      (2)(A). Furthermore, Plaintiff has been denied full and equal access to the




                                          -15-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 16 of 26



      Website, has not been provided services that are provided to other patrons who

      are not disabled, and has been provided services that are inferior to the services

      provided to non-disabled persons. Defendant has failed to take any prompt and

      equitable steps to remedy its discriminatory conduct. These violations are

      ongoing.

55.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

      incorporated therein, Plaintiff, requests relief as set forth below.

                            SECOND CAUSE OF ACTION
                           VIOLATIONS OF THE NYSHRL
56.   Plaintiff, on behalf of himself and the New York State Sub-Class Members, repeats

      and realleges every allegation of the preceding paragraphs as if fully set forth

      herein.

57.   N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

      practice for any person, being the owner, lessee, proprietor, manager,

      superintendent, agent or employee of any place of public accommodation . . .

      because of the . . . disability of any person, directly or indirectly, to refuse,

      withhold from or deny to such person any of the accommodations, advantages,

      facilities or privileges thereof.”

58.   Defendant and Defendant’s Website, because of their sale of goods to the general

      public, constitute sales establishments and public accommodations within the

      definition of N.Y. Exec. Law § 292(9). Defendant’s Website is a service,

      privilege or advantage of Defendant.




                                           -16-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 17 of 26



59.   Defendant is subject to New York Human Rights Law because it owns and

      operates its Website. Defendant is a person within the meaning of N.Y. Exec.

      Law § 292(1).

60.   Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

      remove access barriers to its Website, causing its Website to be completely

      inaccessible to the blind. This inaccessibility denies blind patrons full and equal

      access to the facilities, services that Defendant makes available to the non-

      disabled public.

61.   Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice includes,

      among other things, “a refusal to make reasonable modifications in policies,

      practices, or procedures, when such modifications are necessary to afford

      facilities, privileges, advantages or accommodations to individuals with

      disabilities, unless such person can demonstrate that making such modifications

      would fundamentally alter the nature of such facilities, privileges, advantages or

      accommodations being offered or would result in an undue burden".

62.   Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice also

      includes, “a refusal to take such steps as may be necessary to ensure that no

      individual with a disability is excluded or denied services because of the absence

      of auxiliary aids and services, unless such person can demonstrate that taking

      such steps would fundamentally alter the nature of the facility, privilege,

      advantage or accommodation being offered or would result in an undue burden.”

63.   Readily available, well-established guidelines exist on the Internet for making

      websites accessible to the blind and visually impaired. These guidelines have been




                                         -17-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 18 of 26



      followed by other large business entities and government agencies in making their

      website accessible, including but not limited to: adding alt-text to graphics and

      ensuring that all functions can be performed using a keyboard. Incorporating the

      basic components to make its Website accessible would neither fundamentally

      alter the nature of Defendant’s business nor result in an undue burden to

      Defendant.

64.   Defendant’s actions constitute willful intentional discrimination against the class

      on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2)

      in that Defendant has:

         a. constructed and maintained a website that is inaccessible to blind class

             members with knowledge of the discrimination; and/or

         b. constructed and maintained a website that is sufficiently intuitive and/or

             obvious that is inaccessible to blind class members; and/or

         c. failed to take actions to correct these access barriers in the face of

             substantial harm and discrimination to blind class members.

65.   Defendant has failed to take any prompt and equitable steps to remedy their

      discriminatory conduct. These violations are ongoing.

66.   Defendant discriminates, and will continue in the future to discriminate against

      Plaintiff and New York State Sub-Class Members on the basis of disability in the

      full and equal enjoyment of the products, services, facilities, privileges,

      advantages, accommodations and/or opportunities of Defendant’s Website under

      § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins




                                         -18-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 19 of 26



      Defendant from continuing to engage in these unlawful practices, Plaintiff and the

      Sub-Class Members will continue to suffer irreparable harm.

67.   Defendant’s actions were and are in violation of New York State Human Rights

      Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

      discrimination.

68.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

      fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

69.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

70.   Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set forth

      and incorporated therein Plaintiff prays for judgment as set forth below.

                       THIRD CAUSE OF ACTION
         VIOLATION OF THE NEW YORK STATE CIVIL RIGHTS LAW
71.   Plaintiff, on behalf of himself and the New York State Sub-Class Members, repeats

      and realleges every allegation of the preceding paragraphs as if fully set forth

      herein.

72.   Plaintiff served notice thereof upon the attorney general as required by N.Y.

      Civil Rights Law § 41.

73.   N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction of

      this state shall be entitled to the full and equal accommodations, advantages,

      facilities and privileges of any places of public accommodations, resort or

      amusement, subject only to the conditions and limitations established by law and

      applicable alike to all persons. No persons, being the owner, lessee, proprietor,

      manager, superintendent, agent, or employee of any such place shall directly or




                                           -19-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 20 of 26



      indirectly refuse, withhold from, or deny to any person any of the

      accommodations, advantages, facilities and privileges thereof . . .”

74.   N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . . disability,

      as such term is defined in section two hundred ninety-two of executive law, be

      subjected to any discrimination in his or her civil rights, or to any harassment, as

      defined in section 240.25 of the penal law, in the exercise thereof, by any other

      person or by any firm, corporation or institution, or by the state or any agency or

      subdivision.”

75.   Defendant’s Website is a service, privilege or advantage of Defendant and its

      Website which offers such goods and services to the general public is required to

      be equally accessible to all.

76.   Defendant is subject to New York Civil Rights Law because it owns and operates

      their Website, and Defendant is a person within the meaning of N.Y. Civil Law §

      40-c(2).

77.   Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update or

      remove access barriers to its Website, causing its Website and the goods and

      services integrated with such Website to be completely inaccessible to the blind.

      This inaccessibility denies blind patrons full and equal access to the facilities,

      goods and services that Defendant makes available to the non-disabled public.

78.   N.Y. Civil Rights Law § 41 states that “any corporation which shall violate any of

      the provisions of sections forty, forty-a, forty-b or forty-two . . . shall for each and

      every violation thereof be liable to a penalty of not less than one hundred dollars nor

      more than five hundred dollars, to be recovered by the person aggrieved thereby . . .”




                                          -20-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 21 of 26



79.   Under NY Civil Rights Law § 40-d, “any person who shall violate any of the

      provisions of the foregoing section, or subdivision three of section 240.30 or

      section 240.31 of the penal law, or who shall aid or incite the violation of any of

      said provisions shall for each and every violation thereof be liable to a penalty of

      not less than one hundred dollars nor more than five hundred dollars, to be

      recovered by the person aggrieved thereby in any court of competent jurisdiction

      in the county in which the defendant shall reside ...”

80.   Defendant has failed to take any prompt and equitable steps to remedy its

      discriminatory conduct. These violations are ongoing.

81.   Defendant discriminates, and will continue in the future to discriminate against

      Plaintiff and New York State Sub-Class Members on the basis of disability are

      being     directly   or   indirectly   refused,   withheld   from,   or   denied   the

      accommodations, advantages, facilities and privileges thereof in § 40 et seq.

      and/or its implementing regulations.

82.   Plaintiff is entitled to compensatory damages of five hundred dollars per instance,

      as well as civil penalties and fines under N.Y. Civil Law § 40 et seq. for each and

      every offense.

                             FOURTH CAUSE OF ACTION
                            VIOLATIONS OF THE NYCHRL
83.   Plaintiff, on behalf of himself and the New York City Sub-Class Members, repeats

      and realleges every allegation of the preceding paragraphs as if fully set forth

      herein.

84.   N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

      discriminatory practice for any person, being the owner, lessee, proprietor,



                                             -21-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 22 of 26



      manager, superintendent, agent or employee of any place or provider of public

      accommodation, because of . . . disability . . . directly or indirectly, to refuse,

      withhold from or deny to such person, any of the accommodations, advantages,

      facilities or privileges thereof.”

85.   Defendant’s Website is a sales establishment and public accommodations within

      the definition of N.Y.C. Admin. Code § 8-102(9).

86.   Defendant is subject to NYCHRL because it owns and operates its Website,

      making it a person within the meaning of N.Y.C. Admin. Code § 8-102(1).

87.   Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

      update or remove access barriers to Website, causing its Website and the services

      integrated with such Website to be completely inaccessible to the blind. This

      inaccessibility denies blind patrons full and equal access to the facilities, products,

      and services that Defendant makes available to the non-disabled public.

88.   Defendant is required to “make reasonable accommodation to the needs of

      persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et

      seq.] from discriminating on the basis of disability shall make reasonable

      accommodation to enable a person with a disability to . . . enjoy the right or rights

      in question provided that the disability is known or should have been known by

      the covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).

89.   Defendant’s actions constitute willful intentional discrimination against the Sub-

      Class on the basis of a disability in violation of the N.Y.C. Administrative Code §

      8-107(4)(a) and § 8-107(15)(a) in that Defendant has:




                                           -22-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 23 of 26



         a. constructed and maintained a website that is inaccessible to blind class

             members with knowledge of the discrimination; and/or

         b. constructed and maintained a website that is sufficiently intuitive and/or

             obvious that is inaccessible to blind class members; and/or

         c. failed to take actions to correct these access barriers in the face of

             substantial harm and discrimination to blind class members.

90.   Defendant has failed to take any prompt and equitable steps to remedy their

      discriminatory conduct. These violations are ongoing.

91.   As such, Defendant discriminates, and will continue in the future to discriminate

      against Plaintiff and members of the proposed class and subclass on the basis of

      disability in the full and equal enjoyment of the products, services, facilities,

      privileges, advantages, accommodations and/or opportunities of its Website under

      § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

      Defendant from continuing to engage in these unlawful practices, Plaintiff and

      members of the class will continue to suffer irreparable harm.

92.   Defendant’s actions were and are in violation of the NYCHRL and therefore

      Plaintiff invokes his right to injunctive relief to remedy the discrimination.

93.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

      fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each

      offense as well as punitive damages pursuant to § 8-502.

94.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.




                                           -23-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 24 of 26



95.       Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

          procedures, and rights set forth and incorporated therein Plaintiff prays for

          judgment as set forth below.

                                  FIFTH CAUSE OF ACTION
                                   DECLARATORY RELIEF
96.       Plaintiff, on behalf of himself and the Class and New York State and City Sub-

          Classes Members, repeats and realleges every allegation of the preceding

          paragraphs as if fully set forth herein.

97.       An actual controversy has arisen and now exists between the parties in that

          Plaintiff contends, and is informed and believes that Defendant denies, that its

          Website contains access barriers denying blind customers the full and equal

          access to the products, services and facilities of its Website, which Defendant

          owns, operations and controls, fails to comply with applicable laws including, but

          not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§

          12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107,

          et seq. prohibiting discrimination against the blind.

98.       A judicial declaration is necessary and appropriate at this time in order that each

          of the parties may know their respective rights and duties and act accordingly.

                                    PRAYER FOR RELIEF
          WHEREFORE, Plaintiff respectfully requests this Court grant the following

relief:

      a. A preliminary and permanent injunction to prohibit Defendant from violating the

          Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law §




                                               -24-
Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 25 of 26



    296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New

    York;

 b. A preliminary and permanent injunction requiring Defendant to take all the steps

    necessary to make its Website into full compliance with the requirements set forth

    in the ADA, and its implementing regulations, so that the Website is readily

    accessible to and usable by blind individuals;

 c. A declaration that Defendant owns, maintains and/or operates its Website in a

    manner that discriminates against the blind and which fails to provide access for

    persons with disabilities as required by Americans with Disabilities Act, 42

    U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative

    Code § 8-107, et seq., and the laws of New York;

 d. An order certifying the Class and Sub-Classes under Fed. R. Civ. P. 23(a) &

    (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys

    as Class Counsel;

 e. Compensatory damages in an amount to be determined by proof, including all

    applicable statutory and punitive damages and fines, to Plaintiff and the proposed

    class and subclasses for violations of their civil rights under New York State

    Human Rights Law and City Law;

 f. Pre- and post-judgment interest;

 g. An award of costs and expenses of this action together with reasonable attorneys’

    and expert fees; and

 h. Such other and further relief as this Court deems just and proper.




                                        -25-
  Case 1:19-cv-02698-PAE-HBP Document 1 Filed 03/26/19 Page 26 of 26



                             DEMAND FOR TRIAL BY JURY
         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

of fact the Complaint raises.

Dated:      Hackensack, New Jersey
            March 26, 2019

                                               STEIN SAKS, PLLC

                                               By: Dov Mittelman
                                               Dov Mittelman, Esq.
                                               Mittelmandov@yahoo.com
                                               285 Passaic Street
                                               Hackensack, NJ 07601
                                               Tel: (201) 282-6500
                                               Fax: (201) 282-6501
                                               ATTORNEYS FOR PLAINTIFF




                                             -26-
